PER CURIAM
Appellant seeks reversal of a judgment committing him for a period not to exceed 180 days. ORS 426.130. Appellant contends that the state failed to prove by clear and convincing evidence that, because of a mental disorder, he is unable to provide for his basic needs, ORS 426.005(l)(f)(B), or that he met the expanded criteria for mental illness, ORS 426.005(l)(f)(C). The state concedes that the evidence is legally insufficient to support appellant’s involuntary commitment on those bases and that the judgment should be reversed. We agree, accept the state’s concession, and reverse the judgment of commitment.
Reversed.